Citation Nr: 9916860
Decision Date: 04/29/99	Archive Date: 06/24/99

DOCKET NO. 96-49 631               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Fargo, North Dakota

THE ISSUES

Entitlement to service connection for bilateral hearing loss,
tinnitus and hypertension.

Entitlement to an increased rating for pyloric ulcer with reflux
esophagitis and hiatal hernia, currently evaluated as 30 percent
disabling.

REPRESENTATION

Appellant represented by: James W. Deremo, Agent

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from May 1978 to June 1992. He
has been granted service connection for several disabilities, with
a combined evaluation of 60 percent, effective from March 1, 1995.

Initially, the veteran appealed from an April 1995 rating denying
an increased evaluation for peptic ulcer disease, then evaluated as
10 percent disabling. After a hearing at the regional office in
April 1996 and after additional information was received, the
regional office, in -a rating in June 1997, increased the veteran's
rating for peptic ulcer disease, with reflux esophagitis and hiatal
hernia to 30 percent, effective from January 10, 1995. The appeal
for an increased rating was then sent to the Board, with the
veteran's appeal for service connection for several disabilities.

This final decision will be limited to the issues of service
connection for bilateral hearing loss and tinnitus and an increased
evaluation. The remaining issue, service connection for
hypertension, will be addressed in the remand portion of this
decision.

FINDINGS OF FACT

1. The regional office has obtained all relevant evidence necessary
for an equitable disposition of the veteran's appeal.

2. Impaired hearing as a disability was not demonstrated in service
or after service, as a 40-decibel loss in the 500, 1,000, 2,000,
3,000, or 4,0000 hertz ranges, or an

2 -

average 26-decibel loss in these three ranges, or speech
recognition scores less than 94 percent were not demonstrated in or
after service.

3. Tinnitus was first diagnosed several years after discharge from
service; no medical evidence or medical opinion establishes that
such disability is related to the veteran's service or had its
inception in service.

4. The veteran's peptic ulcer disease with reflux esophagitis and
hiatal hernia has not been demonstrated to cause moderately severe
disability, recurrent incapacitating episodes averaging 10 days or
more in duration at least 4 or more times a year, or symptoms
productive of severe impairment of health, such as material weight
loss, hematemesis, or melena with moderate anemia.

CONCLUSIONS OF LAW

1. The claims for service connection for bilateral hearing loss and
tinnitus are not well grounded. 38 U.S.C.A. 5107 (West 1991).

2. The criteria for a rating in excess of 30 percent for peptic
ulcer disease with reflux esophagitis and hiatal hernia have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2,
4.7, 4.40, Part 4, Codes 7305, 7346 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended on appeal that he developed bilateral
hearing loss and tinnitus in service as the result of noise
exposure in service. He also contends on appeal that his stomach
problem is severely disabling.

3 -

I. Background

The service medical records are negative for any complaints,
findings, or diagnoses indicative of tinnitus. The veteran's
primary specialty while in the Air Force was security supervisor.
The service medical records show occasional epigastric complaints
throughout service.

The service medical records show that the veteran had occasional
complaints of pain in the ears and occasional infection in the ears
during service. An audiogram in June 1983 showed 10, 5, 5, 5, and
20-decibel loss in the 500, 1,000, 2,000, 3,000, and 4,000 hertz
ranges in the left ear. There was 70-decibel loss in the 6,000
hertz range in the left ear. In the right ear, there was 10, 5, 5,
5, and 5-decibel loss in the 500 to 4,000 hertz ranges respectively
in the right ear. There was a 30-decibel loss in the 6,000 hertz
range.

An audiogram in September 1983 showed a 15, 0, 0, 5, 15 decibel
loss in the 500, 1,000, 2,000, 3,000 and 4,000 hertz ranges,
respectively in the left ear. There was an 80-decibel loss in the
6,000 hertz range. In the right ear, there was a 5, 5, 0, 5, 5,
decibel. loss in the 500 to 4,000 hertz ranges respectively. There
was a 20-decibel loss in the 6,000 hertz range in this ear.

On a periodic examination in July 1984, the ears were reported
normal. An audiogram showed a 15, 5, 5, 1 0, and 20-decibel loss in
the 500, 1,000, 2,000, 3,00, and 4,000-hertz ranges respectively in
the left ear. There was an 80-decibel loss in the 6,000-hertz
range. In the right ear, there was a 15, 5, 5, 5, and 15-decibel
loss in the 500 to 4,000 hertz ranges respectively. There was a 15-
decibel loss in the 6,000 hertz range. On a periodic examination in
May 1990, the ears were reported normal. There was a 20, 5, 0, 15,
and 30-decibel loss in the left ear in the 500, 1,000, 2,000, 3,000
and 4,000 hertz ranges respectively. There was a 90-decibel loss in
the 6,000 hertz range. In the right ear, there was a 10, 10, 0, 10,
and 10- decibel loss in the 500 to 4,000 ranges respectively. There
was a 65-decibel loss in the 6,000 hertz range. In the summary of
defects and diagnoses, it was noted the veteran had a moderate to
profound hearing loss at the 6,000 hertz range bilaterally,

- 4 -

with a mild high frequency hearing loss at the 4,000 hertz range in
the left ear. Hearing protection was recommended when exposed to
noise.

An audiogram in February 1992 for examination for termination from
service indicated that there was a 5, 0, 0, 10, and 35-decibel loss
in the left ear in the 500 to 4,000 hertz ranges respectively.
There was an 80-decibel loss in the 6,000 hertz range. In the right
ear, there was 0-decibel loss in the 500 to 4,000 hertz ranges
respectively. There was a 40-decibel loss in the 6,000 hertz range.

Department of Veterans Affairs (VA) examinations in June 1992 and
September 1995, as well as VA outpatient treatment reports
beginning in September 1992, fail to show any complaints, findings,
or diagnoses indicative of hearing loss or tinnitus. Hearing loss
and tinnitus were first mentioned in an outpatient treatment report
dated in February 1995.

On the VA examination in June 1992, the veteran indicated that he
had had epigastric distress in service, with a prescription for
Tagamet while he was in service. An upper gastrointestinal series
showed a persistent 7-millimeter barium collection compatible with
an ulcer crater, with no evidence of gastric outlet obstruction.
The esophagus, stomach, and duodenum appeared otherwise normal.

In a rating action in August 1992, the veteran was granted service
connection for peptic ulcer disease, evaluated as 10 percent
disabling.

VA outpatient treatment reports for 1992 through 1994 showed
occasional gastrointestinal complaints. In March 1995, the veteran
complained of increased dyspepsia and burning pain recently, with
blood on a bowel movement the day before. An upper gastrointestinal
series was negative. In September 1995, the veteran complained of
frequent heartburn, and an endoscopic examination showed severe
erosive esophagitis distally, with superficial ulcers, a hiatal
hernia, and duodenitis. A biopsy showed no H. pylori and a biopsy
of the esophagus was described as benign. Subsequently, he was
restarted on Zantac.

- 5 -

In December 1995, the veteran described only minimal
gastrointestinal symptoms, but stated that he still was not
compliant with reflux precautions. In March 1996, the veteran
complained of stabbing upper gastrointestinal pain of 5 days'
duration. The abdomen was tender on physical examination. The
diagnostic impression was gastritis. In April 1996, an EGD showed
ulcerative esophagitis distally, with longitudinal streaks of
ulcers and a small hiatal hernia.

At a hearing at the regional office in April 1996, the veteran
stated that he still had reflux when he lay down at night, burning,
and heartburn. He indicated that he lost a couple of days from
work. He stated that the severe problems he had were with reflux
when he was lying down.

On a VA examination in October 1996, the veteran complained of a
problem hearing when there is background noise, and of tinnitus of
about 10 to 12 years duration. The veteran indicated a history of
noise exposure while in service. Pure tone thresholds in the left
ear showed a 10, 10, 5, 10, and 30-decibel loss in the 500 to 4,000
hertz ranges respectively. The average decibel loss was 14. In the
right ear, there was a 10, 10, 10, 10, and 25 decibel-loss in these
hertz ranges respectively. The average decibel loss was 14. Speech
recognition scores indicated 94 percent in the right ear and 96
percent in the left ear. Examination of the ears was essentially
normal. The diagnosis was bilateral high frequency sensorineural
hearing loss above 3,000 hertz in the right ear, slightly worse in
the left ear. It was recommended that the veteran have ear
protection.

On a VA examination in February 1997, the veteran reviewed his
symptoms, indicating that he continued to experience reflux,
heartburn, and chest pain. He stated that it was sometimes hard to
swallow. He stated that he also had stomach pain daily. His history
was reviewed, including his current medication. His current weight
was 222 pounds, noting that his maximum weight for the year had
been 230 pounds. It is noted that a VA outpatient treatment report
in August 1994 noted his weight as 206 pounds.

6 -

On physical examination, the veteran referred to pain in the
epigastrium. There were no masses or hepatomegaly. The veteran
indicated there had been no vomiting, hematemesis, melena, or
anemia. An upper gastrointestinal series was within normal limits.
It was reported that it showed no reflux, no hiatal hernia, and a
normal esophagus, stomach, and duodenal sweep. The diagnosis was
reflux esophagitis with hiatal hernia.

II. Analysis

The threshold question that must be resolved with regard to a claim
for service connection is whether the veteran has presented
evidence of a well-grounded claim. 38 C.F.R. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). A well-grounded claim is a
plausible claim that is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, supra. An allegation that a
disorder is service connected is not sufficient. The veteran must
submit evidence in support of the claim that would justify a belief
by a fair and impartial individual that the claim is plausible.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). The quality and
quantity of the evidence required to meet the statutory burden of
necessity will depend upon the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (medical diagnosis); of incurrence
or aggravation of a disease or injury in service (lay or medical
evidence); and of a nexus between the inservice injury or disease
and the current disability (medical evidence). Caluza v. Brown, 7
Vet. App. 498 (1995).

For the purposes of applying the laws administered by the VA,
impaired hearing will be considered to be a disability if the
auditory threshold in any of the frequencies 500, 1,000, 2,000,
3,000, 4,000 hertz is 40 decibels or greater; or if the auditory
thresholds for at least three of the frequencies 500, 1,000, 2,000,
3,000, or 4,000 hertz are 26 decibels or greater; or if speech
recognition scores are less than 94 percent. 38 C.F.R. 3.385
(1998). 

While the veteran may have had occasional ear infections in
service, repeated audiograms in service, including an audiogram at
discharge from service, failed to indicate any hearing loss as
defined by regulation, 38 C.F.R. 3.385. The medical records after
service also fail to establish the presence of hearing loss as a
disability, as defined by 38 C.F.R. 3.385. While high frequency
hearing loss in the extreme upper range of 6,000 hertz was noted in
service, and at slightly lower hertz range after service, such loss
is not recognized as a disability as defined by regulation. Since
hearing loss as a disability defined by regulation was not present
in or after service, the claim for service connection for bilateral
hearing loss is not well grounded.

The service medical records are negative for any complaints,
findings, or diagnoses indicative of tinnitus in service. While the
veteran states that he was exposed to noise in service in the Air
Force, there is no medical opinion or medical evidence showing an
etiological relationship between the tinnitus found a few years
after discharge from service and the veteran's service. Without a
nexus between the current disability of tinnitus and any injury,
disease, or incident in service, the claim for service connection
for tinnitus is not well grounded.

The veteran's claim for an increased rating for his
gastrointestinal disability is well grounded, and the Board finds
that all necessary evidence to reach a conclusion with regard to
the issue has been obtained by the regional office. In this regard,
the veteran's medical history, as well as current clinical
manifestations, have been reviewed in the context of all applicable
regulations.

Disability ratings are assigned in accordance with the VA's
Schedule for Rating Disabilities, and are intended to represent the
average impairment of earning capacity resulting from disability.
Separate diagnostic codes identify the various disabilities. 38
C.F.R. 4.114 (1998) specifically provides that ratings under
Diagnostic Code 7301 to 7329 inclusive, and 7345 to 7348 inclusive
will not be combined with each other. A single evaluation will be
assigned under the diagnostic code which reflects the predominant
disability picture. Accordingly, the

8 -

veteran's gastrointestinal disability may be rated either under
Diagnostic Code 7305 for duodenal ulcer or under Diagnostic Code
7346 for hiatal hernia.

Under Diagnostic Code 7305, duodenal ulcer, a 40 percent evaluation
will be assigned where the disability is moderately severe; less
than severe, but with impairment of health manifested by anemia and
weight loss; or recurrent incapacitating episodes averaging 10 days
or more in duration at least four or more times a year. A 20
percent evaluation will be assigned where the disability is
moderate; recurring episodes of severe symptoms 2 or 3 times a year
averaging 10 days in duration; or with continuous moderate
manifestations.

Under Diagnostic Code 7346, hiatal hernia, a 60 percent evaluation
will be assigned where there are symptoms of pain, vomiting,
material weight loss, and hematemesis or melena with moderate
anemia; or other symptom combinations productive of severe
impairment of health. A 30 percent evaluation will be assigned
where there is persistently recurrent epigastric distress with
dysphagia, pyrosis, and regurgitation, accompanied by substantial
or arm or shoulder pain, productive of considerable impairment of
health.

In this case, the veteran does have a history of ulcers, reflux
esophagitis, and a hiatal hernia. The veteran has stated that he
only has lost a few days from work due to this disability, with
most of the problems being daily pain and an inability to lie down.
However, the disability has not been productive of severe or
moderately severe impairment of health. He has not demonstrated any
anemia, weight loss, vomiting, hematemesis, or melena with moderate
anemia. It has not been shown through the VA examinations or VA
outpatient treatment reports that he has recurrent incapacitating
episodes averaging 10 days or more in duration at least 4 or more
times a year. Consequently, the criteria for a rating in excess of
30 percent for the gastrointestinal disability have not been met.

- 9 -

ORDER

Evidence of well grounded claims not having been received,
entitlement to service connection for bilateral hearing loss and
tinnitus is denied.

Entitlement to a rating in excess of 30 percent for the veteran's
gastrointestinal disability is denied. To this extent, the
veteran's claims on appeal are denied.

REMAND

The veteran is seeking service connection for hypertension. The
service medical records and VA outpatient treatment reports show a
definite pattern of intermittent, elevated blood pressure readings
in service and after service, followed by normal readings. A VA
examination report dated in March 1995 noted this pattern of
intermittent, elevated blood pressure readings, followed by normal
readings, noting that other clinical tests were normal for
cardiovascular disease. The examiner stated that after reviewing
the veteran's file there was insufficient evidence to make a
diagnosis of hypertensive disease. It was further believed that
some elevated blood pressure readings during the veteran's early
period of service were probably secondary to excessive alcohol
intake.

Subsequently, the veteran's VA outpatient treatment reports for
1995 and 1996 show a continued pattern of some elevated blood
pressure readings and some normal blood pressure readings. In
September 1995, a VA outpatient treatment report indicates that the
veteran was begun on Verapamil, an antihypertensive agent.

At his hearing in April 1996, the veteran stated that he continued
to use Verapamil. The veteran's private physician in January 1997
noted that the veteran has not used alcohol since 1986, that he
continued to use Verapamil, and that he has hypertension.

- 10-

In view of the VA outpatient treatment reports after the VA
examination in March 1995 showing continued problems with blood
pressure readings, as well as the use of antihypertensive
medication, the Board believes that the case should be REMANDED for
another VA cardiovascular examination. The examiner should again be
requested to review the veteran's file to determine whether he
currently has hypertension, and whether such hypertension had its
inception in service.

Accordingly, the remaining issue is hereby REMANDED to the regional
office for the following action:

The regional office should make arrangements for a special
cardiovascular examination of the veteran to determine whether he
currently has hypertension. The claims files should be made
available to the examiner prior to and during the examination of
the veteran. All clinical tests which are deemed necessary should
be conducted. The examiner should then express an opinion
concerning whether the veteran does have hypertension. The examiner
should also express an opinion concerning whether it is as likely
as not that the hypertension, if present, had its inception in
service (is etiologically related to the intermittent, elevated
blood pressure readings in service).

When the above actions have been completed, the case should be
further reviewed by the regional office. If the veteran's claim
remains denied, the case should be processed in accordance with
appropriate appellate procedures, including the issuance of a
supplemental statement of the case. No action is required of the
veteran unless and until he receives further notice. The purpose of
this REMAND

- 11 -

is to procure clarifying data. The Board intimates no opinion,
either legal or factual, as to the ultimate determination warranted
in this case.

HILARY L. GOODMAN 
Acting Member, Board of Veterans' Appeals 

